Case: 1:06-cr-00290-PAG Doc #: 1034 Filed: 11/20/20 1 of 6. PageID #: 4941




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



  United States of America,                     )       CASE NO. 1:06 CR 290
                                                )
                         Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                                )
                 vs.                            )
                                                )
  Anthony P. Wilson,                            )       Memorandum of Opinion and Order
                                                )
                         Defendant.             )


         Introduction

        This matter is before the Court upon defendant’s Motion to Reconsider Motion for

 Compassionate Release (Doc. 1030). For the following reasons, the motion is DENIED.

        Facts

        In 2007, defendant entered a plea of guilty for his participation in a conspiracy to

 purchase and sell cocaine base (Count One) and possession of a firearm in furtherance of the

 drug trafficking crime (Count Six). He was sentenced to a term of incarceration of 180 months as

 to Count One and to a mandatory 60 months as to Count Six, to run consecutively, for a total of

 240 months. Upon his release, defendant was to be placed on supervised release for a term of 8


                                                    1
Case: 1:06-cr-00290-PAG Doc #: 1034 Filed: 11/20/20 2 of 6. PageID #: 4942




 years as to Count One and 5 years as to Count Six to run concurrently.

        At the time of sentencing, the Court noted that defendant’s base offense level of 28 was

 due to the quantity of crack cocaine involved. Two levels were added in that the activity

 involved a protected location. The Court also noted that defendant was previously convicted of

 two crimes of violence, increasing his offense level to 34. After deduction for acceptance of

 responsibility his total offense level became 31. Wilson was a career offender with a criminal

 history category of VI. The advisory guidelines range for Count One was 188 to 235 months,

 and as to Count Six there was a mandatory minimum of 60 months to life. In accordance with the

 plea agreement, defendant was sentenced 180 months on Count One and 60 months on Count

 Six, for a total of 240 months. (Doc. 637). Defendant’s sentence was later reduced, pursuant to

 the First Step Act, to a total of 200 months.

        After exhausting his administrative remedies with the Bureau of Prisons (BOP),

 defendant seeks reconsideration of this Court’s previous denial of his request for compassionate

 release.

        Standard of Review

        The authority of this Court to re-sentence the defendant is limited by statute. United

 States v. Houston, 529 F.3d 743, 748–49 (6th Cir. 2008) (citing United States v. Ross, 245 F.3d

 577, 858 (6th Cir. 2001)). 18 U.S.C. § 3582(c)(1)(A) provides that courts may “reduce [an

 inmate’s] term of imprisonment (and may impose a term of probation or supervised release with

 or without conditions that does not exceed the unserved portion of the original term of

 imprisonment)” where “extraordinary and compelling reasons warrant [release],” or the

 prisoner’s age and other factors make release appropriate. 18 U.S.C. § 3582(c)(1)(A).


                                                 2
Case: 1:06-cr-00290-PAG Doc #: 1034 Filed: 11/20/20 3 of 6. PageID #: 4943




        Prior to 2018, only the Bureau of Prisons (BOP) could move a district court under §

 3582(c)(1)(A) for the compassionate release of a federal prisoner. On December 21, 2018, the

 First Step Act (FSA) amended the statute to allow prisoners to directly petition courts for

 compassionate release after exhausting administrative appeals with the BOP.

        There are three components to a compassionate release merits analysis: (1) whether

 extraordinary and compelling reasons warrant a reduction in sentence, as described by the United

 States Sentencing Commission; (2) whether the § 3553(a) factors—“to the extent that they are

 applicable”—render the reduction inappropriate; and (3) whether defendant would be a danger to

 the public.

        The applicable policy statement issued by the United States Sentencing Commission, §

 1B1.13 of the U.S.S.G., explains that extraordinary and compelling reasons may exist where the

 defendant is “suffering from a serious physical or medical condition … that substantially

 diminishes the ability of the defendant to self-care within the environment of a correctional

 facility and from which he or she is not expected to recover.” Additionally, application notes

 state, “Other Reasons.- As determined by the Director of the [BOP], there exists in the

 defendant’s case an extraordinary and compelling reason other than, or in combination with the

 reasons described in subdivisions (A) through (C).”

        While this section refers to a BOP determination, the Sentencing Commission’s policy

 statement was not amended after the enactment of the FSA. Consequently, “a growing number of

 district courts have concluded the Commission lacks an applicable policy statement regarding

 when a judge can grant compassionate release … because the Commission never harmonized its

 policy statement with the FSA.” United States v. Mondaca, 2020 WL 1029024, at *3 (S.D. Cal.


                                                  3
Case: 1:06-cr-00290-PAG Doc #: 1034 Filed: 11/20/20 4 of 6. PageID #: 4944




 Mar. 3, 2020) (quoting United States v. Brown, 411 F. Supp. 3d 446, 447, 499 (S.D. Iowa 2019)

 (collecting district court cases)). Given this lack of applicable guidance, courts have held that

 they are not constrained by prior Commission policy statements as to what constitutes

 extraordinary and compelling reasons for a sentence reduction. See United States v. Rodriguez,

 2020 WL 1627331, at *4 (E.D. Pa. April. 1, 2020) (noting that “a majority of district courts have

 concluded that the old policy statement provides helpful guidance, [but] … does not constrain [a

 court’s] independent assessment of whether extraordinary and compelling reasons warrant a

 sentence reduction under § 3582(c)(1)(A)”) (quotation marks and citations omitted); United

 States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (“In short, federal judges

 are no longer constrained by the BOP Director’s determination of what constitutes extraordinary

 and compelling reasons for a sentence reduction.”).

        In fact, this Court has previously stated,

        A growing list of federal courts have concluded that the public health crisis presented by
        the COVID-19 pandemic in conjunction with a defendant’s pre-existing health condition
        establishes an extraordinary and compelling reason for compassionate release. See, for
        e.g.,United States v. Muniz, 2020 WL 1540325 (S.D.Tex. March 30, 2020), United States
        v.Campagna, 2020 WL 1989829 (S.D.N.Y. March 27, 2020).


 United States v. Gary McClellan, No. 19 CR 268 (N.D.Ohio June 3, 2020).

        Discussion

        Defendant, who is now 38 years old, maintains that his asthma, for which he uses an

 inhaler, places him at risk of serious illness from COVID-19. He also asserts that if he were

 sentenced today, his guidelines range would be significantly lower (i.e., 70-87 months plus the

 mandatory 60 months for a total of 130-147 months) due to the fact that one of his felonious

 assault convictions would no longer qualify as a career offender predicate as United States v.

                                                     4
Case: 1:06-cr-00290-PAG Doc #: 1034 Filed: 11/20/20 5 of 6. PageID #: 4945




 Burris, 912 F.3d 386 (6th Cir. 2019), has concluded that Ohio Revised Code § 2903.11(A)(1),

 felonious assault, is not a crime of violence. Consequently, he has already served more time than

 the high end of today’s guideline range. He also points out that his last prison disciplinary action

 was eight years ago, and his inmate security level is low. Finally, he states that he has a “safe

 place to reside and a plan for his release.”

        (1) extraordinary and compelling reasons

        While moderate to severe asthma is considered by the CDC as a factor that may increase

 a person’s risk of serious illness from COVID-19, it is not one of the conditions identified at this

 time to cause an increased risk of severe illness from the virus that causes COVID-19.

 https://www.cdc. gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html. Additionally, the Court has not found that defendant has demonstrated that his

 asthma is an extraordinary and compelling reason in his particular case to warrant release.

        With regard to the difference in the guidelines range from the time defendant was

 sentenced and today, this Court has previously recognized that a discrepancy in sentencing

 range, in combination with other factors, could constitute an extraordinary and compelling

 circumstance to warrant a reduction in sentence. McClellan, supra. However, as discussed

 below, defendant has not demonstrated that he would not be a danger to the community if

 released. Thus, although the Court is sympathetic to defendant’s position regarding the

 sentencing guideline range, it does not find it to be an extraordinary and compelling reason here.

        (2) danger to community

        Defendant fails to demonstrate that he would not be a danger to the community. This

 Court finds that the nature of his conviction (set forth above) as well as his criminal history


                                                   5
Case: 1:06-cr-00290-PAG Doc #: 1034 Filed: 11/20/20 6 of 6. PageID #: 4946




 weigh against finding in defendant’s favor in this regard. At the time of sentencing, defendant

 was 25 years of age and already had three felonious assaults, a domestic violence offense, an

 aggravated assault, and possession of drugs. Additionally, although defendant has a low security

 level in his prison and his last disciplinary action was 2012, the Court is concerned with the

 serious nature of the offenses indicated in his disciplinary record and defendant has not provided

 any explanatory details. The Court cannot find that defendant would not be a danger to the

 community.

        Conclusion

        For these reasons, the Court does not find that extraordinary and compelling reasons exist

 or that defendant has demonstrated that he is not a danger to the community. Notably, moreover,

 while defendant asserts that he has a “plan for his release,” no evidence is provided for a

 placement plan. Therefore, given the totality of the factors, defendant’s request for

 compassionate release is denied. However, because the Court is sympathetic to defendant’s

 argument regarding the sentencing guidelines, the Court strongly encourages the BOP to place

 the defendant in home confinement immediately upon eligibility.

          IT IS SO ORDERED.




                                         /s/ Patricia A. Gaughan
                                         PATRICIA A. GAUGHAN
                                         United States District Court
                                         Chief Judge
  Dated: 11/20/20




                                                 6
